Order entered December 19, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01635-CV

                  WESTERN PROFESSIONAL HOCKEY LEAGUE, INC.
                 D/B/A CENTRAL HOCKEY LEAGUE, ET AL., Appellants

                                                  V.

                            BRIAN MCKENNA, ET AL., Appellees

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-05044

                                             ORDER
       We GRANT appellants’ December 18, 2013 unopposed motion for an extension of time

to file a brief. Appellants shall file their brief on or before January 13, 2014.


                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE